Gaines, Associate Justice.
The Gulf, Colorado & Santa Fe Railway Company, who are complainants in this proceeding, brought suit in the district court of Tarrant county against the Fort Worth & New Orleans Railway Company, one of the respondents herein, to enjoin it from building its railroad across, complainant’s track and along its right of way in a certain manner specifically stated in the petition. A fiat for a preliminary injunction having been obtained, the petition was filed and writ issued on the thirteenth day of May, 1886. At the term of *103the court next ensuing, a motion was made to dissolve the injunction upon the grounds, First, that the court had no jurisdiction; second, that there was no equity in the petition; third, that all the equities in the petition had been denied under oath, and fourth, that, the injunction was obtained by misrepresentation and suppression of material facts. Upon the hearing of the motion the injunction was dissolved and a judgment rendered, from which the following extract is taken:
“It is considered and ordered by the court that the said injunction be and the same is hereby dissolved, to which plaintiff, the Gulf, Colorado & Santa Fe Railway Company, excepts, and thereupon plaintiff waived its right to continue the same for further hearing, and asked that judgment final be entered on said petition, which being refused, the plaintiff excepted; and then came the plaintiff by attorney and suggested that the bill, being for injunction only and the same being dissolved, asked that the petition or bill be dismissed, which is hereby accordingly done.” Then follows a judgment against plaintiff for costs. The complainant thereupon excepted, and gave notice of appeal in open court, and immediately filed his supersedeas bond for an appeal to this court.
This proceeding is a motion by complainant to punish the respondents herein for contempt of this court in having disobeyed the injunction granted in the court below. The respondents, who have been cited, have appeared by counsel and answered, admitting the acts complained of, but objecting to the granting of the motion on grounds which will be hereinafter set forth. When an appeal from the final judgment of the district court is duly perfected, the jurisdiction over the case ceases in that court, upon its adjournment for the term, and attaches to the Supreme Court. An injunction existing in the lower court at the time of the appeal may be said to become the injunction of the court to which the appeal is taken. These propositions have not been seriously contested upon the argument, and though not expressly decided in our State, the principles upon which they rest seem well supported by authority here and elsewhere. (Teas v. Robinson, 11 Texas, 777; McLaughlin v. Janney, 6 Grattan, 609; The New Brighton, etc., Railroad Company v. Pittsburg, etc., Railroad Company, 105 Pennsylvania State, 13; Yeoman v. Lasley, 36 Ohio State, 416; Stockton v. Bishop, 2 Howard, 74; The Slaughter House cases, 10 Wallace, 292.)
The motion here made has been resisted mainly upon three *104grounds : First, that the judgment of the district court of Tar-rant county is not a judgment from which an appeal will lie ; second, that the appeal does not keep in force or revive the injunction ; and third, that complainants, knowing that the work the Fort Worth & New Orleans Railway Company was restrained from doing had been prosecuted ever since the rendition of the judgment, had taken no steps to enforce the injunction, and, by its delay, is to be presumed to have acquiesced in its dissolution.
We will discuss these grounds of objection to the motion in the order in which they have been stated. Our Statutes broadly provide that “an appeal or writ of error may be taken to the Supreme Court from every final judgment of the district court in civil cases.” (Revised Statutes, Article 1380.) The object of the suit in the court below was perpetually to restrain the defendant in that suit from constructing and operating its road in the manner proposed by it, across plaintiff’s track and along its right of way. The judgment of the court dissolved the injunction, dismissed the suit, and ordered that plaintiff pay all the costs. That this is a final judgment there can be no doubt. Any judgment is final which disposes of the matters in controversy as to all the parties to the suit. (West v. Bagby, 12 Texas, 34; Martin v. Crow, 28 Texas, 613 ; Hagood v. Grimes, 24 Texas, 16; Simpson v. Bennett, 42 Texas, 241; Cannon v. Hemphill, 7 Texas, 184.) But it is contended, on behalf of respondents, that the suit, having been dismissed at the request of plaintiff, it has no right of appeal; and in support of this proposition we have been cited to cases of O’Dougherty v. Aldrich, 5 Denio, 385, and Van Wormer v. Mayor of Albany, 18 Wendell, 169. The cases cited are not in point. There was no motion in either case to dismiss the appeal for the want of jurisdiction. In each of them the appeal was heard on its merits, and the court held that the appellant, having taken a voluntary nonsuit in the court below, could not complain of the judgment. The decision was not that there was no legal appeal, but that there was no error in the judgments of which the plaintiffs could take advantage on appeal. The question before us in this case is, whether the cause originally instituted in the lower court has been removed into this court by appeal or not. It is not whether appellant can legally complain of the judgment when the appeal comes on to be heard. It will be proper for us to decide the latter question when the appeal is presented, and not before. We are of opin*105ion that the judgment, the notice of appeal, and the filing of the supersedeas bond give this court jurisdiction of the case.
The legal question raised by the second objection to this proceeding as stated above, has* we think, been settled in the case of Williams v. Pouns, 48 Texas, 144. This decision recognizes the conflict of authority in other States, but holds that under our statutes when an injunction is dissolved in a final judgment, and an appeal is prosecuted under a supersedeas bond, the dissotion is suspended, and the injunction is continued in force by the appeal. We are not aware that the correctness of this decision has ever been questioned in the courts of this State, and we think the principle decided strictly applicable to the case before us.
It follows from what we have said that we are of opinion that the jurisdiction of this court has attached by reason of the appeal from the judgment of the court below; that the injunction is still in force, and that it is the duty of this court to enforce obedience to its mandates.
It remains for us to consider the other ground of opposition to the granting of this motion. It is claimed that complainant has been guilty of such laches in proceeding to enforce its injunction that an attachment for its breach at this time ought to be refused. The authorities to which we have been cited on this point do not sustain the proposition. In Daniel’s Chancery Practice it is laid down in substance that when the act sought to be restrained has been acquiesced in by the complainant for an unreasonable time an injunction will not be granted. (3 Daniel’s Chancery Practice, star page 1860, and cases cited.) Also, when the writ has been granted and there .has been considerable delay in having it served, an attachment for disobedience will be refused, although the defendant was in court when the injunction was granted, and had actual notice of the order. (2 High on Injunctions, section 1451.) This rule does not apply when the writ has been promptly served. In Dale v. Roosevelt, 1 Paige, 35, it is held that an injunction is not waived by delay in applying for an attachment for its violation. In that case the act enjoined was the prosecution of a suit at law, and it appeared that the suit had been instituted and carried on for two or three years before the attachment was applied for, during all of which time the injunction was in force. In his opinion Chancellor Walworth says: “It does not lie with Roosevelt to complain that he has not sooner been punished for violating the injunction, if a *106contempt has in fact been committed.” (Id.) But if the law be as respondents claim, it could not be said there has been such laches in the case as to deprive complainant of the benefits of its injunction. The appeal was perfected in June, and this motion was filed herein the ninth day of November, 1886. It was hardly practicable to have'made the application to this court in time for a hearing before the adjournment of the Austin term, and we fail to see how the delay of one month since the meeting of this court could operate to the prejudice of respondents or in any manner relieve them from the consequences of their contempt.
No desire is manifested to prosecute this proceeding further against the respondents who have not been served. Those who have answered under oath allege that the acts complained of were committed under the advice of counsel and without any willful intent to disobey the injunction of the court. Counsel for the complainant has intimated that only such punishment should be inflicted as the court may deem sufficient to secure obedience to its orders. This cause will therefore be dismissed for want of prosecution against the respondents not served. A fine of ten dollars will be assessed against the respondent company, and a fine of one dollar each against the other respondents-who have been cited and have answered. It will also be ordered that the respondent company, within sixty days from this date, restore complainant’s track and right of way to their existing condition at the time the appeal from the judgment of the court below was perfected.

Ordered accordingly.